FILED
                             NOT FOR PUBLICATION                             JAN 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RICARDO HENRY,                                   No. 07-55684

               Petitioner - Appellant,            D.C. No. CV-05-03258-FMC

   v.
                                                  MEMORANDUM *
 C. M. HARRISON, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                   Florence-Marie Cooper, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        California state prisoner Ricardo Henry appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Henry contends that his due process right to a fair trial was violated because

there was insufficient evidence to support the convictions for first degree robbery,

first degree burglary, and attempted murder.

       The district court properly determined that the California Court of Appeal

did not unreasonably apply Jackson v. Virginia, 443 U.S. 307 (1979) in

determining that, taking the evidence in the light most favorable to the prosecution,

a rational factfinder could have found the essential elements of his convictions

beyond a reasonable doubt. See 28 U.S.C. § 2254(d); see also Juan H. v. Allen,

408 F.3d 1262, 1275 (9th Cir. 2005).

       Henry’s motion to expand the certificate of appealability is denied. See 9th

Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999)

(per curiam).

       AFFIRMED.




AH/Research                                                                    07-55684